DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a thick portion and a thin portion” for both the first and second grip member. However, the claim then states that the first vibrator comes into contact with the thin portion in the first grip member and likewise for the second. It is unclear whether the thin portion in the first grip member is meant to be the thin portion recited in line two of the claim, or whether the thin portion of the second grip member extends into the first grip and that the first vibrator is therefore contacting the thin portion from the second grip.	The Examiner will assume that the thin and thick portions of the grips stay self-
Claims 7 and 8 recite the limitation “back surface side.” It is unclear what area of the controller is being referenced as “back surface side” could be interpreted in several different ways, such as the back of the controller on the surface, or inside the controller on the back of the surface of the controller.	The Examiner will interpret the claim as reading “under the surface of the back of the controller” until further clarification and correction is provided.
Claim 8 recites the limitation “a portion” for both the first and second vibrators. It is unclear whether the same portion is being claimed, or whether each the first and second vibrators have their own portions. The Examiner will interpret the claim as reading “a first portion” and “a second portion” until further clarification can be provided by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Aizu et al (US 2001/0003708).
Re claim 1, Aizu discloses a game controller comprising:	a first and second grip member (fig. 1, 106 and 108);	a first and second portion covered by the first and second grip member (fig. 6, 128L and 128R);	a main body portion mechanically coupling the first and second portion (controller 16 has a main body portion in the middle portion that connects the first and second grips, which contain the first and second portions and therefore, mechanically couples them);	a first and second vibrator disposed inside the first and second grip member (130L and 130R), wherein	the first and second vibrator comes into contact with the first and second portion through a first and second buffer member (134L contacts 128L, likewise for 134R and 128R) and comes into contact with the first and second grip member not through the first and second buffer member (par. [0090], vibrations are generated by eccentric motions from the drive shafts rotating, therefore the vibrator imparts vibrations through the space in the grip rather than directly touching the grip).
Re claim 2, Aizu discloses a game controller comprising:	a first and second grip member (fig. 1, 106 and 108);	a first and second portion covered by the first and second grip member (fig. 6, 128L and 128R);	a main body portion mechanically coupling the first and second portion (controller 16 has a main body portion in the middle portion that connects the first and second grips, which contain the first and second portions and therefore, mechanically couples them);	a first and second vibrator disposed inside the first and second grip member (130L and 130R), wherein	the first and second vibrator comes into contact with the first and second portion through a first and second buffer member (134L contacts 128L, likewise for 134R and 128R) and comes into contact with the first and second grip member through a member to which a vibration is more likely to be transmitted than to the first and second buffer member (par. [0090], vibrations are generated by eccentric motions from the drive shafts rotating, therefore the vibrator imparts vibrations through the space in the grip, with the buffer members being the source of the vibrations).
Re claim 7, Aizu discloses the vibrators being located inside the grips and on the back surface side of the controller (fig. 6, 130L and 130R are inside the grips and on the back surface side).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aizu in view of Ogata et al (US 6,171,191).
Re claim 3, see the rejections to claims 1 and 2 above. However, Aizu does not explicitly disclose the vibrators coming into direct contact with the grips. Ogata teaches a controller similar to Aizu with vibrators that are mounted within the grips, while also directly mounting the vibrators to the grips (figs. 22 and 23). As taught by Ogata, the vibration motor may be mounted in any location to transmit vibrations to the hand or fingers of the user (col. 13:58-67).	It would have been obvious to implement the controller configuration of Aizu and mount vibrators directly to the grips as taught by Ogata in order to improve the conduction of vibration to the user’s hands and fingers.
Re claim 4, Aizu does not explicitly disclose the first and second vibrator coming into contact with the grips through a member thinner than the buffer members. Ogata 
 Re claim 5, Aizu does not disclose the first and second grip includes a thick and thin portion wherein the first and second vibrator comes into contact with the thin portions. Ogata teaches a controller with thick and thin portions (figs. 22 and 23, the outer housing of the controller 5 is thicker than the vibrator mounting portion 98), wherein the vibrators come into contact with the thin portions (fig. 23 illustrating the vibrators mounted within the thinner plastic of 98).	It would have been obvious to mount the vibrator through a thin member as taught by Ogata in order to ensure that vibrations are not dampened by unnecessarily thick layers of plastic.
Re claim 6, Aizu does not explicitly teach the surfaces of the vibrators coming into contact with a surface of the grips. Ogata teaches a controller where the vibrators coming into contact with the surface of the grips (figs. 22 and 23 illustrating the vibrators being mounted within a housing 98 that directly contacts the surface of the grips).	It would have been obvious to implement the controller configuration of Aizu and mount vibrators directly to the surface of the grips as taught by Ogata in order to improve the conduction of vibration to the user’s hands and fingers.
Re claim 8, while Aizu does not explicitly disclose the vibrators coming into contact with a portion on a back surface side of the game controller of the grips, Ogata teaches a controller where the vibrators coming into contact with the surface of the grips (figs. 22 and 23 illustrating the vibrators being mounted within a housing 98 that directly contacts the surface of the grips).	It would have been obvious to implement the controller configuration of Aizu and mount vibrators directly to the surface of the grips as taught by Ogata in order to improve the conduction of vibration to the user’s hands and fingers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KEVIN Y KIM/Primary Examiner, Art Unit 3715